Case 2:19-cv-12794-MAG-MJH ECF No. 14 filed 12/23/19          PageID.47    Page 1 of 4




                      UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


ASHLEY L. HAMPTON,

     Plaintiff,                             2:19-cv-12794-MAG-MJH

v.                                          Judge Mark A. Goldsmith

CREDIT CONTROL, LLC

      Defendant.

             JOINT DISCOVERY PLAN/SCHEDULING ORDER

      Pursuant to Fed. R. Civ. P. 26(f) and this Court’s Order (Dkt. #13), the

Parties submit the following Joint Discovery Plan/Scheduling Order.

1.    Brief Summary of the Case

       Plaintiff’s statement: Plaintiff alleges that Defendant placed not less than 10
collection calls to her cellular phone after she specifically demanded that it stop
contacting her.

       Defendant’s statement: Defendant denies Plaintiff’s allegations. On or about
September 23, 2019, the Plaintiff called the Defendant and requested that
Defendant cease and desist contact with her. Defendant made no calls to Plaintiff
after Plaintiff requested that Defendant stop contacting her.

2.    Jurisdiction:

      Jurisdiction is based on federal question. Specifically, Plaintiff sued under
the Fair Debt Collection Practice Act (“FDCPA”), 15 U.S.C. § 1692, et seq.
Accordingly, jurisdiction is proper under 28 U.S.C. §§ 1331 and 1337.


3.    Related Case:
Case 2:19-cv-12794-MAG-MJH ECF No. 14 filed 12/23/19            PageID.48    Page 2 of 4



      None.


4.    Contemplated Amendment of Pleadings:

      At this time the parties do not contemplate any amendments. The parties
purpose to complete any amendments to the pleadings or addition of any parties by
February 21, 2020.

5.    Discovery:

      Plaintiff’s statement: Plaintiff intends to undertake written and oral fact
discovery of Defendant’s interactions with Plaintiff as well as policies and
procedures to be in compliance with the FDCPA. Limited expert discovery may
also been needed by. Plaintiff does not anticipate any expert discovery or
discovery disputes at this time.

       Defendant: Intends to serve written discovery on Plaintiff and intends to
take Plaintiff’s deposition. Anticipates that it might need discovery from witnesses,
if any, to the events alleged in Plaintiff’s complaint. Defendant does not anticipate
that expert discovery will be necessary and does not anticipate any discovery
disputes.

6.    ADR:

     The parties are open to the idea of a settlement conference with the
Magistrate Judge after discovery material have been exchanged.

7.    Anticipated Motion Practice:

     Plaintiff’s statement: Plaintiff anticipates filing a motion for summary
judgement after the completion of discovery.

      Defendant: Defendant anticipates filing a motion for summary judgment
following the completion of discovery.

8.    Settlement:

      Plaintiff’s statement: Plaintiff is interested in early resolution of this matter
and has tendered a settlement proposal in furtherance of the same.
Case 2:19-cv-12794-MAG-MJH ECF No. 14 filed 12/23/19          PageID.49    Page 3 of 4



       Defendant’s statement: Defendant denies the operative factual allegations
asserted in Plaintiff’s complaint and requires discovery before it can evaluate its
position on settlement.


                EVENT                                   DEADLINE

Initial Disclosures under Fed. R. Civ.     1/10/2020
P. 26(a)(1)
Lay Witness Lists                          6/5/2020

Exhibit List                               6/5/2020

Expert Witness List and Disclosures        6/5//2020
under Fed. R. Civ. P. 26(a)(2) -
Plaintiff
Expert Witness List and Disclosures        7/3/2020
under Fed. R. Civ. P. 26(a)(2) -
Defendant
Discovery – Fact and Expert                7/17/2020

Early Settlement Conference (before        Between close of discovery and SJ
magistrate judge)
Dispositive Motions & Motions to           7/31/2020
Limit/Exclude Expert Testimony
All Other Motions, Including Motions       11/9/2020
in Limine
Settlement Conference (before district     11/30/2020
judge)
Joint Final Pretrial order                 12/7/2020

Final Pretrial Conference                  12/21/2020

Trial                                      1/4/2021
Case 2:19-cv-12794-MAG-MJH ECF No. 14 filed 12/23/19   PageID.50   Page 4 of 4



December 23, 2019


s/ Nathan Volheim                   s/ Alan C. Hochheiser
Nathan C. Volheim, #6302103         Alan C. Hochheiser
Sulaiman Law Group, Ltd.            Maurice Wutscher, LLP
2500 South Highland Ave., Suite 200 23611 Chagrin Blvd, Suite 207
Lombard, Illinois 60148             Beachwood, Ohio 44122
Phone: (630) 568-3056               Phone: (216) 220-1129
Facsimile: (630) 575-8188           Email:ahochheiser@mauricewutscher.com
Email: nvolheim@sulaimanlaw.com Attorney for Defendant
Attorney for Plaintiff
